GANEY, Circuit Judge,
(concurring).
While I am in agreement as to the result here reached, I would not make disposition of the issues raised by the appellants as the majority does, by its holding, “The appeal will be dismissed on the ground of mootness.” The question of mootness here made decisive of the issues raised applies only to the Government’s change of position by its acceding to the appellants’ contention that they should not be forced to disclose the names of the contributors to or members of the Committee, which the broad subpoena required.1 The appellants here seek broad relief contending that the subpoena should be quashed in toto and the Government enjoined from proceeding into the investigation at the threshold. However, since the issuance of the subpoena duces tecum all the moving papers following were captioned “Motion to Quash Subpoena” and the order appealed from stated, “And now, this 14th day of November, 1969, after hearing and argument, the subpoena duces tecum in the above captioned matter is quashed.”
Since the controversy of revealing the names of the persons in connection herewith is ended, by the Government’s agreement not to require then under the subpoena, the appellants must appear before the grand jury with the documents requested thereunder and then claim any Constitutional safeguards, if any they have as to them, and any others they may assert and the court at that time will then make decision as to such claims.
*362Accordingly, in my judgment, the plain answer to the appellants’ contentions then is that orders denying motions to quash grand jury subpoenas duces tecum are interlocutory and not subject to appellate review. Cobbledick v. United States, 309 U.S. 323, 60 S.Ct. 540, 84 L.Ed. 783 (1940).

. Pertinent part of the subpoena reads:
“1. Records, documents and books of account reflecting receipts of the International Committee to Defend Eldridge Cleaver, including but not limited to bank deposit slips, bank statements, journals, cash receipt books and ledgers.
“2. Records, documents and books of account reflecting expenditures and disbursements of the International Committee to Defend Eldridge Cleaver, including but not limited to canceled checks, check stubs, statements, bills and invoices received from persons and entities transacting business with and performing services for said Committee, journals, cash disbursement books and ledgers.
“3. Copies of letters of solicitation and statements prepared for publication by press, radio, television or other media seeking and soliciting and for the purpose of seeking and soliciting contributions.”